Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00775-CR

                                    Gilbert M. ZEPEDA,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR5264
                           Honorable Pat Priest, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

        In accordance with this court’s memorandum opinion of this date, the judgments of the
trial court are AFFIRMED.

       SIGNED November 4, 2015.


                                              _____________________________
                                              Karen Angelini, Justice